Citation Nr: 1213494	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  07-38 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to November 1946.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The matter was later transferred to the jurisdiction of the Louisville, Kentucky RO.  

In April 2010, the Board remanded this issue to the agency of original jurisdiction (AOJ) for further evidentiary development.  It has since been returned for appellate review.

The April 2010 remand also requested additional development of claims of service connection for posttraumatic stress disorder (PTSD) and for special monthly compensation on account of the need for regular aid and attendance.  By rating decisions dated in March 2011 and January 2012, the AOJ granted these claims.  As they have been granted, the Board no longer has jurisdiction over them.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 2005 rating decision denied entitlement to service connection for hypertension; the Veteran did not appeal.

2.  Evidence received since March 2005 does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  A March 2005 RO decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  The evidence added to the record since March 2005 is not new and material; the claim for service connection for hypertension is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.

Service connection for hypertension was denied by rating decision dated in March 2005, on the grounds that there was no evidence of a link to service or to service-connected right knee disability.  There was no timely appeal filed, and that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication - March 2005.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant of evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran filed a claim of service connection for hypertension in June 2004.  He asserted that his disability was secondary to his service-connected right knee disability.  Specifically, he contended that the pain in his knee affected his sleep and the combination of pain and lack of sleep in turn adversely affected his hypertension.  VA scheduled an examination, which was conducted in September 2004.

The 2004 VA examiner diagnosed hypertension, but noted that the Veteran's hypertension had become better controlled with time and therefore concluded that the right knee disability had not caused or made worse the Veteran's hypertension.  (There was no evidence of record suggesting that hypertension started in service or was otherwise related to his period of military service or other service-connected disability.)

The RO denied the claim in March 2005.

Evidence received since the prior final denial in March 2005 includes numerous treatment reports, but none suggests any link between hypertension and military service or service-connected disability.  Consequently, the Board finds that the newly received information tends to show nothing new.  That the Veteran continues to have hypertension is not new, especially because hypertension has been recognized as a chronic disability that the Veteran can expect to have permanently.  38 C.F.R. § 3.309(a) (2011).  

Absent the receipt of new and material evidence, the claim of service connection may not be reopened.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the context of an application to reopen a previously denied claim, VCAA notice must include an explanation of the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought and what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court explained that the VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  

Here, a September 2005 notice letter contained much of the required notice; however, the letter did not inform the Veteran of the March 2005 denial and the basis for the denial.  Letters were later issued in April and August 2010 to explain that service connection had previously been denied because, contrary to the Veteran's contention, the evidence had not shown that hypertension was due to his right knee disability.  Although the notice did not specifically inform the Veteran that evidence showing that hypertension was chronically worsened by service-connected disability would suffice, it is clear from the Veteran's earlier submissions that he understood that, if hypertension was made worse by service-connected disability, an award of benefits was possible.  In fact, this was the essence of his earlier argument-that service-connected disability was making his hypertension worse.  Consequently, the Board finds that the notice provided to the Veteran was sufficient.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  For the reasons stated, there is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  Evidence has been obtained as identified by him.  An examination was not conducted, but it should be pointed out that scheduling an examination in this instance was not required by 38 C.F.R. § 3.159(c) (2011) because new and material evidence has not been received.  38 C.F.R. § 3.159(c)(4)(iii) (2011).  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

A claim of entitlement to service connection for hypertension has not been reopened; the appeal is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


